DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the destination stiffness information" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  The limitation should be changed to "the destination stiffness information relating to stiffness".
Claim 1 recites the limitation "the conversion destination toolset" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the destination stiffness" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The limitation should be changed to "the destination stiffness information relating to stiffness".
Claim 3 recites the limitation "the destination stiffness information" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The limitation should be changed to "the destination stiffness information relating to stiffness".
Claim 4 recites the limitation "the destination stiffness information" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The limitation should be changed to "the destination stiffness information relating to stiffness".
Claim 5 depends from claim 1 and incorporates the same deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuma Machinery Works JP 5-241637 A (“Okuma”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Okuma discloses:
1.	A nonvolatile memory storing conversion program which is executed by a conversion system, the conversion program comprising codes of:
receiving input of destination stiffness information relating to stiffness, the stiffness being at least one of:
(1) stiffness of a conversion destination processing machine or
(2) stiffness of a tool used by the conversion destination processing machine (e.g., [0007]: “tool information IT4 such as tool type, a tool number, a tool diameter, a tool length, or a tool code identifiable by the automatic programming device stored in the tool information storage means is read to the tool information notification means and communicated”, per [0034] of Applicant’s specification, “since the stiffness changes depending on the material and the shape of the tool TL, these pieces of information are also information related to stiffness”); and
performing a conversion processing of converting a conversion source NC program to a conversion destination NC program on the basis of the destination stiffness information (e.g., [0007]: “the corresponding part program PP is changed based on the tool information IT4, and a new program is created”), 
wherein, the conversion destination NC program is used by the conversion destination processing machine (e.g., [0009]: “The part program input means 11 sends the transmitted part program E to the numerical controller 12 to control machining”),
wherein the conversion destination toolset is used by the conversion destination processing machine (e.g., [0009]: “The part program input means 11 sends the transmitted part program E to the numerical controller 12 to control machining”).  
2.	The nonvolatile memory storing conversion program of claim 1, further comprising code of:
preventing a start of the conversion processing in case when the destination stiffness is not received (e.g., [0007]: “the corresponding part program PP is changed based on the tool information IT4, and a new program is created”, the program is not converted until the tool information is received).  
3.	The nonvolatile memory storing conversion program of 54Attorney Docket No. 109896.PD924C1 claim 1, further comprising code of:
in the conversion processing, and on the basis of the destination stiffness information, adding or updating, at least one command relative to tool diameter correction, tool length correction, a feed rate, tool wearing correction, or a cutting speed (e.g., [0007]: “tool information IT4 such as…a tool diameter…identifiable by the automatic programming device stored in the tool information storage means is read to the tool information notification means and communicated”).  
5.	The nonvolatile memory storing conversion program of claim 1, wherein the conversion system at least includes a computer (e.g., [0006]-[0010]) commonly used by a plurality of user (intended use of computer, no patentable weight).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 24-26 of U.S. Patent No. 11,340,581. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully anticipated by the patented claims.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, and if a terminal disclaimer is filed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2011-242905 A (provided by Applicant) discloses receiving an input of information on rigidity of a main shaft of a processing machine, and creating an NC program on the basis of the received information on the rigidity (e.g., [0015]-[0019]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/             Primary Examiner, Art Unit 2116                                                                                                                                                                                           
09/27/22